DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/5/22 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 7/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers 10365416 and 10670783 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 2-12 is/are allowed. The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    333
    417
    media_image1.png
    Greyscale

Regarding claim 2, the closest art found is Wu (US 20130155359, of record). Wu teaches (Fig. 3) A method of focusing electromagnetic radiation at a first wavelength, comprising passing the electromagnetic radiation through a low-contrast metasurface having optical activity at the first wavelength, comprising: 
a plurality of cylindrical posts (210) formed from a first material and arranged on a substrate in a pattern, wherein the plurality of cylindrical post are formed of a material having a first refractive index of 2.1 or less (Table 1, Example 1, 1.617);
interstices between individual posts of the plurality of cylindrical post comprising an interstitial substance with a second refractive index (air ~ 1) that is 0.6 to 1.1 less than the first refractive index;
wherein the individual posts of the plurality of cylindrical posts have a diameter in a range of ⅛ of the first wavelength to ⅔ of the first wavelength;
wherein the plurality of cylindrical posts have a periodicity in a range of 0.4 times the first wavelength to 1.0 times the first wavelength; and
wherein the plurality of cylindrical posts have a thickness in a range of 0.5 times the first wavelength to 1.0 times the first wavelength ([29]).

However, the prior art of record neither anticipates nor renders obvious all the limitations of claim 2 for A method of focusing electromagnetic radiation at a first wavelength including the pattern being a square pattern, along with the other claimed limitations of claim 2.
The other claims are allowed for their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234